Name: 92/352/EEC: Council Decision of 15 June 1992 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and Turkey fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Turkey, for the period 1 November 1987 to 31 December 1993
 Type: Decision
 Subject Matter: Europe;  trade policy;  processed agricultural produce
 Date Published: 1992-07-11

 Avis juridique important|31992D035292/352/EEC: Council Decision of 15 June 1992 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and Turkey fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Turkey, for the period 1 November 1987 to 31 December 1993 Official Journal L 192 , 11/07/1992 P. 0060COUNCIL DECISION of 15 June 1992 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and Turkey fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, originating in Turkey, for the period 1 November 1987 to 31 December 1993 (92/352/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to Decision No 1/77 of the EEC-Turkey Association Council of 17 May 1977 on new concessions for imports of Turkish agricultural products into the Community, and in particular Annex IV thereto, Having regard to the proposal from the Commission, Whereas it is necessary to approve the Agreement in the form of an exchange of letters between the European Economic Community and Turkey fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil, falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10 and originating in Turkey, for the period 1 November 1987 to 31 December 1993, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and Turkey fixing the additional amount to be deducted from the levy on imports into the Community of untreated olive oil falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10 and originating in Turkey, for the period 1 November 1987 to 31 December 1993 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community. Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Luxembourg, 15 June 1992. For the Council The President Joao PINHEIRO